Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  October 31, 2006                                                                                        Clifford W. Taylor,
                                                                                                                  Chief Justice

  131400 & (67)(72)                                                                                     Michael F. Cavanagh
                                                                                                        Elizabeth A. Weaver
                                                                                                               Marilyn Kelly
                                                                                                          Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                         Stephen J. Markman,
                                                                                                                       Justices

  v                                                                  SC: 131400
                                                                     COA: 258574
                                                                     Oakland CC: 04-196584-FH
  JAMES GARY RENAUD,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the April 18, 2006 judgment of the Court of Appeals
  is considered, and it is DENIED, because we are not persuaded that the questions
  presented should be reviewed by this Court. The motion to remand is DENIED.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            October 31, 2006                    _________________________________________
         p1023                                                                  Clerk